Citation Nr: 1425986	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-21 534	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the RO in Waco, Texas that denied an increase in a noncompensable rating for service-connected bilateral hearing loss.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1972 to December 1976.

2.  On April 17, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.

3.  In May 2014, the Veteran's representative submitted a motion to dismiss this appeal.	


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KELLI A. KORDICH 
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


